DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 29-38) in the reply filed on 09/15/2022 is acknowledged.
Claims 39-43 and 49-50 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.
Claim Objections
2)	Claims 29 and 30 are objected to because of the following informalities:  
Claim 29, line 4, “comprises” should read “comprises:” for grammatical correctness
Claim 29, line 19, “port is” should read “port being” for grammatical correctness
Claim 29, line 21, “channel is” should read “channel being” for grammatical correctness
Claim 29, line 23, “channel is” should read “channel being” for grammatical correctness
Claim 30 recites the limitation “the blood sampling channel is fluidly connected to the blood sampling lumen, and the fluid transfer channel is fluidly connected to the fluid transfer lumen” in lines 5-6. However, this language is duplicated from claim 29, lines 21-23. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 29, 31-33, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. PGPUB 20060276773), hereinafter Wilson, in view of Hamatake et al. (U.S. PGPUB 20060004325), hereinafter Hamatake, further in view of Ortells-Abuye et al. (“A cross-sectional study to compare two blood collection methods: direct venous puncture and peripheral venous catheter.” BMJ, 2014; 4(2)), hereinafter Ortells-Abuye.
	Wilson teaches a method comprising:
		inserting a venous access device into a vein of a patient [Paragraph 0037]; 
	wherein the venous access device comprises:
	a hub (Fig. 2; 20), having,
a bifurcated connecting arm (Fig. 2; 21),
(ii) a blood sampling arm (Fig. 3; 28) (Examiner interprets the arm to be a “blood sampling” arm, as the specification states that the background of this invention is for the removal and replacement of blood [Paragraph 0003]),
(iii) a fluid transfer arm (Fig. 3; 26) (Examiner interprets the arm to be a “fluid transfer” arm, as the specification states that the background of this invention is for the removal and replacement of blood, i.e. fluid [Paragraph 0003]),
(iv) a blood sampling channel (Fig. 2; 24), passing through the blood sampling arm and the bifurcated connecting arm (as shown in Fig. 3), and
(v) a fluid transfer channel (Fig. 2; 22), passing through the fluid transfer arm and the bifurcated connecting arm (as shown in Fig. 3); and
(b) a bifurcated cannula (Fig. 2; 12) having an internal dividing member coupled to the bifurcated connecting arm (as shown in Fig. 2), having,
			(i) the blood sampling lumen, and
(ii) the fluid transfer lumen, with a fluid transfer port (opening at the distal end of 14)
		wherein the blood sampling channel is fluidly connected to the blood sampling lumen (as shown in Fig. 3),
		the fluid transfer channel is fluidly connected to the fluid transfer lumen (as shown in Fig. 3).
	Wilson fails to teach wherein the method is a method of obtaining a blood sample, comprising: obtaining the blood sample from the patient through the venous access device; the blood sampling lumen has a blood sampling port; and the blood sampling port being at least 15 mm proximal from the fluid transfer port. Wilson also fails to teach wherein the venous access device is inserted into a peripheral vein of a patient.
Hamatake teaches a method of obtaining a blood sample [Paragraph 0055], comprising inserting a venous access device (as shown in Fig. 1A) into a vein of a patient [Paragraph 0079]; and obtaining the blood sample from the patient through the venous access device [Paragraph 0055];
Wherein the venous access device comprises a bifurcated cannula (as shown in Fig. 1A) having a first lumen (equivalent to a blood sampling lumen) (Fig. 1A; 6) having a first port (Fig. 1A; 14) (equivalent to a blood sampling port) and a second lumen (equivalent to a fluid transfer lumen) (Fig. 1A; 4) having a second port (equivalent to a fluid transfer port) (Fig. 1A; 12), wherein the first port is at least 15 mm proximal from the second port [Paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson to be a method of obtaining a blood sample from the patient through the venous access device, and have the fluid transfer lumen of Wilson have a fluid transfer port, with blood sampling lumen of Wilson being at least 15 mm proximal from the fluid transfer port, as taught by Hamatake. Doing so would have allowed for each lumen to have independent fluid communication with the interior of a blood vessel while decreasing recirculation, as taught by Hamatake [Paragraph 0051].
	However, Wilson in view of Hamatake still fails to teach wherein the venous access device is inserted into a peripheral vein of a patient.
	Ortells-Abuye teaches a method of obtaining a blood sample [section titled “Data collection instruments and procedure”, Page 2], comprising inserting a venous access device into a peripheral vein of a patient [section titled “Data collection instruments and procedure”, Page 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wilson in view of Hamatake to be inserted into a peripheral vein of a patient, as doing so would improve treatment quality while reducing use of traumatic techniques and risk of accidental injury, as taught by Ortells-Abuye [section titled “Introduction”, Page 1].
	Regarding claim 31, Wilson in view of Hamatake in view of Ortells-Abuye teaches the method of claim 29, wherein the method further comprises performing a blood test with the blood sample obtained from the patient through the venous access device [section titled “Variables”, Page 2].
	Regarding claim 32, Wilson in view of Hamatake, in view of Ortells-Abuye teaches the method of claim 31, wherein the blood test is selected from the group consisting of a blood glucose test [section titled “Variables”, specifically “basal glucose”, Page 2], an amylase test [section titled “Variables”, specifically “amylase”, Page 2], an antinuclear antibody (ANA) test, a partial thromboplastin time (P 1 I) test, an international normalized ration (INR) test, a prothrombin time (PT) test, a hemoglobin A1C test, a basic metabolite panel (BMP), a complete blood count (CBC) test, a comprehensive metabolic panel (CMP), an electrolyte test, an erythrocyte sedimentation rate (ESR) test, a flu test, a human chorionic gonadotropin (hCG) test, an HIV antibody test, a lipid profile, a liver panel, a microalbumin test, a prostate-specific antigen (PSA) test, and a thyroid-stimulating hormone (TSH) test.
	Regarding claim 33, Wilson in view of Hamatake, in view of Ortells-Abuye teaches the method of claim 32, wherein the blood test a blood glucose test [Ortells-Abuye, section titled “Variables”, specifically “basal glucose”, Page 2].
	Regarding claim 37, Wilson in view of Hamatake in view of Ortells-Abuye teaches the method of claim 29, further comprising transferring fluids into the patient through the venous access device [Wilson, Paragraph 0021].
	Regarding claim 38, Wilson in view of Hamatake in view of Ortells-Abuye teaches the method of claim 29, wherein the peripheral vein is in an arm or hand of the patient [Ortells-Abuye, section titled “Variables”, Page 2].
6)	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hamatake, in view of Ortells-Abuye, further in view of Kamath (U.S. Patent No. 8364231), hereinafter Kamath.
	Regarding claim 30, Wilson in view of Hamatake teaches the method of claim 29, wherein the blood sampling port is 15 mm to 20 mm proximal from the fluid transfer port [Hamatake, Paragraph 0051], and the blood sampling channel is fluidly connected to the blood sampling lumen, and the fluid transfer channel is fluidly connected to the fluid transfer lumen (as shown in Fig. 3) 
	However, Wilson in view of Hamatake fails to teach wherein the bifurcated cannula has a length of 20 to 75 millimeters, or the bifurcated cannula is a 17 to 24 gauge cannula. 
Kamath teaches a bifurcated cannula [Col. 34, lines 35-36], wherein the bifurcated cannula has a length of 20 to 75 millimeters [Col. 34, lines 25-27], and the bifurcated cannula is a 17 to 24 gauge cannula [Col. 34, lines 23-25].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in view of Hamatake to have a length of 20 to 75 mm and be a 17 to 24 gauge cannula, as taught by Kamath. Doing so would have allowed for the bifurcated cannula to be used under a variety of circumstances via changing of its dimensions to fit the circumstance, as taught by Kamath [Col. 34, lines 9-38].
7)	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hamatake, in view of Ortells-Abuye, further in view of Bonucchi et al. (“Which is the preferred vascular access in diabetic patients? A view from Europe.”  Nephrology Dialysis Transplantation, 2002; 17(1); 20-22), hereinafter Bonucchi.
	Regarding claim 34, Wilson, in view of Hamatake, in view of Ortells-Abuye teaches the method of claim 29. However, Wilson, in view of Hamatake, in view of Ortells-Abuye fails to teach wherein the patient has diabetes.
	Bonucchi teaches that it is known within the art to use peripheral vascular access for diabetes [section titled “Conclusions”, Page 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson, in view of Hamatake, in view of Ortells-Abuye to have the patient have diabetes, as taught by Bonucchi. Doing so would have been known within the art, as taught by Bonucchi [section titled “Conclusions”, Page 4].
8)	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hamatake, in view of Ortells-Abuye, further in view of Edgerton et al. (“Long-Term Fate of Patients Discharged to Extended Care Facilities After Cardiovascular Surgery.” The Annals of Thoracic Surgery, 2013; 96(3); 871-877), hereinafter Edgerton.
	Regarding claim 35, Wilson, in view of Hamatake, in view of Ortells-Abuye teaches the method of claim 29. However, Wilson, in view of Hamatake, in view of Ortells-Abuye fails to teach wherein the patient is recovering from cardiac surgery.
	Edgerton teaches that while recovering from cardiovascular surgery, it is known for patients to have a peripherally inserted central catheter, which is a form of venous access device [Page 1, Col. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson, in view of Hamatake, in view of Ortells-Abuye to have the patient be recovering from cardiac surgery. Doing so would have been known in the art, as taught by Edgerton [Page 1, Col. 2].
9)	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hamatake, in view of Ortells-Abuye, further in view of Adam (“Sleep is Changed by Blood Sampling Through and Indwelling Venous Catheter.” Sleep, 1980; 5(2); 154-158), hereinafter Adam.
	Regarding claim 36, Wilson, in view of Hamatake, in view of Ortells-Abuye teaches the method of claim 29. However, Wilson, in view of Hamatake, in view of Ortells-Abuye fails to teach wherein the patient is sleeping.
	Adam teaches that it is well known to use a venous access device (catheter) to obtain samples from a patient while the patient is sleeping [section titled “Methods”, Page 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wilson, in view of Hamatake, in view of Ortells-Abuye to occur while the patient is sleeping. Doing so has been well recorded in the art, as taught by Adam [Page 1, Paragraph 1].
Conclusion
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783